 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 1 of 15



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA
ANTONIO DEWAYNE HOOKS,                          )
                                                )
                              Plaintiff,        )
                                                )
v.                                              )           No. CIV 18-399-RAW-SPS
                                                )
BRYAN YANDELL,                                  )
                                                )
                              Defendant.        )

                                  OPINION AND ORDER
       Plaintiff is a pro se prisoner in the custody of the Oklahoma Department of

Corrections (DOC) who is incarcerated at Davis Correctional Center (DCF) in Holdenville,

Oklahoma. He brings this action under the authority of 42 U.S.C. § 1983, seeking relief for

alleged constitutional violations during his incarceration at DCF. The remaining defendant
is Bryan Yandell, the DCF contract monitor.1 The Court has before it for consideration

Plaintiff’s complaint (Dkt. 1), a special report prepared by DCF Officials at the direction of

the Court, in accordance with Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978) (Dkt. 30),

Defendant Yandell’s motion to dismiss (Dkt. 31), and Plaintiff’s responses to the motion
(Dkts. 31, 35).

Plaintiff’s Allegations
       Plaintiff alleges he was the victim in Case No. CF-16-8322, and he expected that the
perpetrators in that case would have separatees placed upon them in prison.2 When Plaintiff
entered DOC custody at North Fork Correctional Center (NFCC) in 2017, however, he saw


       1
         Defendant Justin Glaspy was dismissed without prejudice on May 14, 2019 (Dkt. 19), and
Defendant Hill was dismissed without prejudice on October 28, 2019 (Dkt. 25). Plaintiff was unable
to locate and serve these defendants.
       2
         According to the Oklahoma State Courts Network at www.oscn.net, Oklahoma County
District Court Case No. CF-2016-8322 involved the criminal convictions of Anthony Durham,
Dewayne Smith, and one other defendant.
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 2 of 15



Anthony Durham, one of the perpetrators, walking in the prison yard. After plaintiff and
Durham had a fight, Plaintiff reported it to the courts and to NFCC Deputy Warden Hill. In

response to the report, Hill placed Plaintiff in segregation and placed a separatee on Anthony
Durham.       The other defendants in Case No. CF-16-8322, however, were not given

separatees.
       Plaintiff was transferred to DCF in February 2018, and on April 11, 2018, he learned
he was being housed with Dewayne Smith, who was another defendant in Case No. CF-16-
8322. Plaintiff reported the situation to DCF Case Manager Justin Glaspy who placed

Plaintiff in segregation for safety, but then raised Plaintiff’s security level by making a
maximum security transfer packet which Defendant Yandell approved.

       In Count I of the complaint, Plaintiff alleges he suffered emotional distress when

Deputy Warden Hill did not place separatees on all the defendants from Case No. CF-16-
8322, and Justin Glaspy instead transferred Plaintiff to DCF where another defendant from

Case No. CF-16-8322 was housed. Plaintiff was placed in segregation for his safety and was

processed as a maximum security transfer rather than a medium lateral transfer.
       In Count II, Plaintiff alleges he was denied due process when Justin Glaspy did not

give him a medium lateral transfer. Plaintiff asserts he not placed in segregation as a
disciplinary measure; instead, he was placed in segregation for his safety. Therefore, Deputy
Warden Hill should have placed all the defendants from Case No. CF-16-8322 on

segregation when the circumstances were reported in December 2017. Plaintiff also
complains that Glaspy “skipped over” a mandatory override and that transfers are not
grievable issues.

Standard of Review
       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.

                                              2
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 3 of 15



Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid
dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present

factual allegations, assumed to be true, that “raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555. The complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-
pleaded allegations of the complaint as true, even if doubtful in fact, and must construe the
allegations in the light most favorable to the plaintiff. Id. at 555-56. “So, when the
allegations in a complaint, however true, could not raise a claim of entitlement to relief,” the

cause of action should be dismissed. Id. at 558.
       A pro se plaintiff’s complaint must be broadly construed under this standard.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972).

The generous construction to be given to the pro se litigant’s allegations “does not relieve
the plaintiff of the burden of alleging sufficient facts on which a recognized legal claim could

be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Notwithstanding a pro

se plaintiff’s various mistakes or misunderstandings of legal doctrines or procedural
requirements, “if a court can reasonably read the pleadings to state a valid claim on which

the plaintiff could prevail, it should do so . . . .” Id. A reviewing court need not accept
“mere conclusions characterizing pleaded facts.” Bryson v. City of Edmond, 905 F.2d 1386,
1390 (10th Cir. 1990); see also Twombly, 550 U.S. at 555. The Court “will not supply

additional factual allegations to round out a plaintiff’s complaint or construct a legal theory
on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).
With these standards in mind, the court turns to the merits of Defendants’ motion.

Exhaustion of Administrative Remedies
       Defendant Yandell alleges, among other things, that Plaintiff has failed to exhaust the

                                               3
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 4 of 15



administrative remedies for any of his claims. “No action shall be brought with respect to
prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies
as are available are exhausted.” 42 U.S.C. § 1997e(a). Inmates are required to exhaust

available administrative remedies, and suits filed before the exhaustion requirement is met
must be dismissed. Booth v. Churner, 532 U.S. 731, 740-41 (2001); Yousef v. Reno, 254
F.3d 1214, 1216 n.1 (10th Cir. 2001). “An inmate who begins the grievance process but does
not complete it is barred from pursuing a § 1983 claim under PLRA for failure to exhaust his

administrative remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002)
(citation omitted). In deciding a motion to dismiss based on nonexhaustion, the Court can

consider the administrative materials submitted by the parties. See Steele v. Fed. Bureau of

Prisons, 355 F.3d 1204, 1212 (10th Cir. 2003), abrogated in part on other grounds, Jones
v. Bock, 549 U.S. 199 (2007).

Discussion
       According to the DOC Offender Grievance Process, OP-090124, an inmate first must
attempt to resolve his complaint informally by communicating with staff within three days

of the incident. If that is unsuccessful, he may submit a Request to Staff (RTS) to the
appropriate staff member within seven calendar days of the incident, alleging only one issue
or incident per form. If the offender does not receive a response to his RTS within 30

calendar days of submission, he may submit a grievance to the Review Authority (warden’s
office), asserting only the issue of the lack of response to the RTS. If the complaint is not
resolved after the response to the RTS, the offender then may file a grievance, attaching the

RTS with the response from the staff member. If the grievance also does not resolve the
issue, the inmate may appeal to the DOC Administrative Review Authority (ARA), personal

                                              4
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 5 of 15



identity ARA, or Medical ARA, whichever is appropriate. The administrative process is
exhausted only after all of these steps have been taken. (DOC OP-090124; Dkt. 31-1 at 7-

16).
       This policy also instructs that if the inmate does not follow directions as explained in

the policy provision and on the grievance forms, the grievance may be returned to him
unanswered for proper completion. If the inmate is allowed to resubmit the grievance, he
must properly resubmit the grievance within ten (10) calendar days of receipt. Id. at 10. The
continued failure to follow instructions may result in restrictions being imposed on the

inmate. Id. at 18.
       Terry Underwood, the DCF Grievance Coordinator, states by affidavit that he has

diligently searched the facility’s grievance records and the grievance logs. The records show

that Plaintiff submitted six grievances that raised issues of housing, classification, or transfer.
All six of the grievances, however, were returned unanswered, and Plaintiff did not properly

appeal any of the grievances to the DOC. (Dkt. 31-3 at 2-3). The six relevant grievances are

set forth below:

       Grievance No. 2018-74: The record shows that on April 2, 2018, Plaintiff submitted

an RTS to his case manager, stating that his sentencing judge recommended that he be

housed at Joseph Harp Correctional Center (JHCC) because of his injuries from Case No.
CF-16-8322. Plaintiff requested a transfer to JHCC, so he could receive the correct treatment
for his chronic pain. The RTS response stated that Plaintiff was not court-ordered to transfer,

and medication concerns should go through medical services. (Dkt. 31-2 at 6).
       On April 9, 2018, Plaintiff submitted an RTS to medical services, again stating his

sentencing judge had recommended he be housed at JHCC because of his medical condition.
The DOC, however, would not honor the recommendation. Plaintiff requested a medical

                                                5
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 6 of 15



transfer to JHCC for treatment of his severe pain. The response by the Health Services
Administrator stated that a medical transfer was not warranted at that time. (Dkt. 31-2 at 8).

       Plaintiff submitted Grievance No. 2018-74 on April 9, 2018, requesting a transfer to
JHCC as soon as possible, because the transportation with chains and handcuffs for his “med

run” causes parts of his body to “go numb” (Dkt. 31-2 at 5). The grievance was returned
unanswered on April 30, 2018, because “Classification Movement requests to transfer to
another facility are not grievable to the Oklahoma Department of Corrections.” (Dkt. 31-2
at 3-4).

       Grievance No. 2018-121: On April 18, 2018, Plaintiff submitted an RTS to the DCF

Warden, stating the DOC had placed him in imminent danger because of his placement near

the defendants from Case No. CF-16-8322.           He again asked to follow the judge’s

recommendation to house him at JHCC because of his medical condition and to avoid contact
with the defendants from Case No. CF-16-8322. The May 8, 2018, response stated that Case

Manager Worsham would look into the issue. (Dkt. 31-2 at 14).

       On May 8, 2018, Plaintiff submitted another RTS to the case manager, asking about
the status of his transfer. The response stated that Plaintiff’s transfer had been started,

however, the recommendation was that the transfer would not occur because it was not court

ordered. (Dkt. 31-2 at 13).
       Plaintiff submitted Grievance No. 2018-121 on May 15, 2018, stating that when he
was housed at NFCC, a defendant from Case No. CF-16-8322 also had been placed there.

When Plaintiff raised this issue, a separatee was placed only on Anthony Durham, and
Plaintiff was moved to segregation. Plaintiff then was moved to DCF where Dewayne

Smith, one of the other defendants, also was incarcerated. Plaintiff asserted he was about to
sue everyone who had been involved in placing him where the defendants from Case No. CF-

                                              6
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 7 of 15



16-8322 are housed. He further stated he had unaddressed medical needs and emotional
damage from Case No. CF-16-8322. (Dkt. 31-2 at 12).

       On May 24, 2018, Plaintiff refused to sign for the returned Grievance No. 2018-121,
which had not been answered. The response stated that Plaintiff had not correctly completed

the grievance form, and the grievance was not dated. In addition, because this matter was
in litigation, the issues were not grievable. (Dkt. 31-2 at 10-11).

       Grievance No. 2018-209: On August 14, 2018, Plaintiff submitted an RTS to the

Warden, stating he wanted a lateral transfer from DCF medium security to another medium
security prison, because a separatee had been placed on Inmate Dewayne Smith. Plaintiff

claimed he should not be classified as maximum security, because he had not been in trouble.

He asked to know who made the decision to place him on maximum security after the

separatee was placed on Dewayne Smith. He further stated that if the situation was not fixed,
he would be contacting this federal court for an injunction. The response to the RTS stated,

“Your packet was approved by Dept. of Corrections per population due to your Custody

Assessment points.” (Dkt. 31-2 at 25).
       Plaintiff also submitted an RTS to Defendant Yandell on August 14, 2018. It stated

that although a lateral transfer packet was completed for his transfer to another medium

security facility, he was sent to DCF maximum security. He again asked to know who made
the decision to send him to maximum security. He claimed he deserved to be in a medium
prison where he could walk freely, and his situation was a violation of the Eighth

Amendment. He requested a transfer to medium as soon as possible. The same response was
given to the RTS: “Your packet was approved by Dept. of Corrections per population due

to your Custody Assessment points.” (Dkt. 31-2 at 24).
       Plaintiff filed Grievance No. 2018-209 on August 28, 2018, raising the same issues

                                              7
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 8 of 15



as in the RTSs, but not requesting to know who had authorized his transfer to medium
security. The grievance requested a transfer to medium as soon as possible and threatened

a federal lawsuit. (Dkt. 31-2 at 23).
       The grievance was returned unanswered on August 30, 2018, because (1) the RTS

issue was not consistent with the issue in the grievance, (2) Plaintiff did not correctly
complete the grievance on the correct form or in its entirety, (3) classification movement
requests to transfer to another facility are not grievable to the DOC, and (4) only one issue
or incident is allowed per grievance. The response further stated, “On RTS you requested

to know who had authorized your transfer to maximum security and that you wanted to
transfer ASAP. More than one issue. On the Grievance you wanted to transfer to a medium

facility. Requests for transfers to another facility are not grievable to DOC.” (Dkt. 31-2 at

21-22).
       On September 17, 2018, Plaintiff resubmitted Grievance No. 2018-209 with an RTS

to Defendant Yandell dated September 10, 2018. The RTS alleged Plaintiff was being

punished for needing the transfer paperwork when he was a victim. Plaintiff asked for an
explanation about why Yandell “didn’t catch the fact that Mr. Glaspy was trying to raise me

up in security for asking for separatee on a defendant from CF-16-8322.” He stated he was
the victim in the case, however, Mr. Glaspy skipped a section of the custody assessment
scale. He further asserted he was about to sue CoreCivic and the DOC. The RTS response

stated that Plaintiff was approved for maximum security because of his misconduct history.
(Dkt. 31-2 at 18-19).
       On October 8, 2018, Plaintiff refused to accept the response to the resubmitted

Grievance No. 2018-209. The grievance was returned unanswered, because (1) the RTS
issue was not consistent with the issue requested on the grievance, and (2) Classification

                                             8
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 9 of 15



Movement requests to transfer to another facility are not grievable to the DOC. The
grievance response further stated that because of Plaintiff’s continued failure to submit a

proper grievance, he was out of time. (Dkt. 31-2 at 16-17).

       Grievance No. 2018-0220: On August 2, 2019, Plaintiff submitted an RTS to the

DCF Warden, complaining that Case Manager Glaspy had made a maximum security transfer

packet for him because of Plaintiff’s placement of a separatee on Inmate Dewayne Smith.
Plaintiff stated he was the victim in the criminal case, and Mr. Glaspy’s actions violated the

Eighth Amendment. Plaintiff requested that the warden confer with the DOC for a lateral
medium security transfer. The RTS response stated that DOC had approved a maximum

transfer for Plaintiff. (Dkt. 31-2 at 34).

       Plaintiff filed Grievance No. 2018-220 on September 4, 2018, complaining that his

RTS was addressed to the warden, but it was answered by the unit manager. The grievance
asked that the staff stop forwarding his RTSs to other staff and require that the addressee

answer the RTSs. Plaintiff also wanted DOC to be informed that the case manager had made

a mistake, and he asked for a lateral medium transfer to be initiated as soon as possible.
(Dkt. 31-2 at 33). On September 10, 2018, the grievance was returned unanswered, because

it was a duplicate of Grievance No. 2018-209. (Dkt. 31-2 at 31-32).

       Plaintiff resubmitted the grievance on September 14, 2018, with the same RTS. The
grievance requested that he be reassessed without skipping over the mandatory override. He
also requested a medium transfer. The resubmission was returned unanswered on September

27, 2018, with notations that (1) the RTS was not consistent with the grievance, (2)
classification movement requests to transfer to other facilities are not grievable to the DOC,

(3) more than one issue had been raised, and (4) Plaintiff was out of time because of his
continued failure to properly submit the grievance. (Dkt. 31-2 at 27-30).

                                              9
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 10 of 15



         Grievance No. 2018-275: On October 4, 2018, Plaintiff submitted an RTS to Dr.

Sander, stating the DCF medical department was failing to give him medication for his

chronic, daily pain from having metal in his face and from having nerve damage on the right
side of his body from injuries related to Case No. CF-16-8322. The RTS response advised
that DCF is able to appropriately address Plaintiff’s medical condition. If his pain was not

improving or was becoming worse, or if he wanted to be scheduled with a provider or for a
nurse evaluation, he could submit a request for health services. (Dkt. 31-2 at 39; Dkt. 31-3

at 6).
         On October 15, 2018, Plaintiff submitted a grievance, complaining that the medical

department would not give him the right type of medication to deal with his pain from the

more than four implants in his face and from nerve damage. Plaintiff further stated he was

supposed to see a specialist for his nerve damage, and he needed to see a neurologist. He
asked to speak to the facility doctor and to have the doctor recommend a medical transfer.

(Dkt. 31-2 at 38).

         The grievance was returned unanswered on October 17, 2018, because the grievance
form was not completed correctly, in its entirety, or on the proper form. The grievance also

should have been addressed to Ray Larimer, the Health Services Administrator. Plaintiff was

granted ten days to properly resubmit an original grievance with the noted corrections. He
was advised that failure to comply with the instructions in the grievance response would
constitute a waiver or forfeiture of the right to proceed in the grievance process. (Dkt. 31-2

at 36-37). Plaintiff did not resubmit as directed.

         Grievance No. 2018-309: On October 22, 2018, Plaintiff submitted an RTS to Ray

Larimer, stating he was not receiving the correct medication for his pain, and the DCF

medical staff would not increase his dosage. He requested a doctor’s order for a medical

                                             10
6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 11 of 15



transfer to another facility where prescriptions for narcotic pain medication are permitted.
The RTS response stated that at Plaintiff’s last provider’s visit, a transfer was not indicated.

Plaintiff was instructed that if he needed another evaluation, he could submit a request for
health services. He also was advised that he was scheduled with a specialist for a follow-up

appointment. (Dkt. 31-2 at 44).
         On November 5, 2018, Plaintiff submitted Grievance 2018-309, requesting a medical
transfer to another facility where he believes he can receive better medical care. (Dkt. 31-2
at 43). The grievance was returned unanswered on November 14, 2018, because Plaintiff

was on grievance restriction, and proper documentation was not included. In addition,
Plaintiff was out of time because of his continued failure to submit a properly filed grievance.

Further, this grievance was a duplicate of Grievance No. 2018-275 that he signed for on

October 22, 2018. He was given ten days to resubmit that grievance, however, he failed to
do so. Because of his repeated submission of RTSs and grievances about an issue previously

addressed by staff, Plaintiff was placed on Grievance Restriction on November 14, 2018.

(Dkt. 31-2 at 41-42, 45).
         Plaintiff alleges he was unable to exhaust his administrative remedies for his transfer,

because prison staff informed him that transfers are not grievable. An administrative
procedure, however, is not unavailable when it fails to provide the specific relief the inmate
seeks.    Rather, “Congress has provided in § 1997e(a) that an inmate must exhaust

irrespective of the forms of relief sought and offered through administrative avenues.” See
Booth v. Churner, 532 U.S. 731, 741 n.6 (2001). See also Burnett v. Oklahoma Dep’t of
Corr., 737 F. App’x 368, 372 (10th Cir. 2018).

         Plaintiff also contends in his objection to the motion to dismiss (Dkt. 35) and his
“motion to compel the court to obtain Plaintiff’s grievances that [were] appealed to ODOC”

                                                11
6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 12 of 15



(Dkt. 56) that he exhausted his administrative remedies from August to December 2018 by
appealing to the DOC. He complains that the special report omitted these appeals, however,

Plaintiff has not submitted documentation of his alleged appeals to the DOC.
       Defendant Yandell has submitted an affidavit by Mark Knutson, Manager of the DOC

Administrative Review Authority. Yandell states that he has reviewed the ARA records for
Plaintiff, and no grievances or appeals regarding any grievances Plaintiff filed at DCF
between August and December 2018 have been received. (Dkt. 63-1). After careful review,
the Court finds that Plaintiff has failed to exhaust the administrative remedies for his claims,

and Defendant Yandell’s motion to dismiss (Dkt. 31) must be GRANTED.

Motions for Injunctive Relief
       Plaintiff has filed three motions for a preliminary injunction (Dkts. 38, 58, 64). In the

first motion, he asks to be transferred to JHCC, because that facility is a medical prison
which is closer to Oklahoma City, where Plaintiff goes for treatment at least once a month

for his injuries related to Case No. CF-16-8322. He states the following:

       1.     Plaintiff has been skip [sic] on meals on a few different occasions.
       2.    Plaintiff has been attacked by cellmates with food trays just about two
       weeks ago.

       3.    Plaintiff has become mentally frustrated with nerve damage becoming
       extremely worse from the lack of movement.
       4.     Plaintiff has had to see defendants from CF-16-8822. The case he is the
       victim of right outside his door & window at rec. This is emotional distress to
       have to be around the defendant from case 2 out of 3 or [sic] here at DCF, and
       become more ill with emotional distress from physical injuries from case
       become worse for lack of movement.
       5.      Core Civic prison for profit not wanting to give up the contract on
       plaintiff. This is the reason Core Civic up him in security to maintain contract
       on plaintiff. This was a safety transfer not a disciplinary transfer. No reason
       to bring up old write up that ODOC didn’t bother to bring up when they gave
       plaintiff lateral transfer to medium from NFCC to DCF.

                                              12
 6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 13 of 15



(Dkt. 38).

       “An injunction is a drastic and extraordinary remedy, which should not be granted

as a matter of course.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010).

Furthermore, to be entitled to injunctive relief, the movant must establish a violation of his

constitutional rights. Rizzo v. Goode, 423 U.S. 362, 377 (1976).

       It is well settled that there is no constitutional right to incarceration in a particular

correctional facility. Olim v. Wakinekona, 461 U.S. 238, 245 (1983). Although Plaintiff
contends he could receive more appropriate medical treatment at another facility, “[t]he

Eighth Amendment guarantees a prisoner treatment of his serious medical needs, not a doctor

of his own choosing.” United States v. Rovetuso, 768 F.2d 809, 825 (7th Cir. 1985) (citing

Estelle v. Gamble, 429 U.S. 97, 104-06 (1976)), cert. denied, 474 U.S. 1076 (1986). Because
Plaintiff clearly is receiving medical treatment, he is not entitled to a transfer of his choosing,
and his first motion for injunctive relief (Dkt. 38) should be DENIED.

       In Plaintiff’s second motion for preliminary injunction, he alleges Defendant Yandell
searched his cell with a K-9 dog and trashed the cell. Yandell also allegedly allowed the dog

to urinate on Plaintiff’s bed. Plaintiff alleges that in May, Defendant Yandell wrote up

Plaintiff for cocaine when Yandell found Plaintiff’s pain pills. Plaintiff contends Yandell’s

harassment is related to this lawsuit, however, Plaintiff has not articulated the relief he is
requesting. (Dkt. 58).
       The purpose of a preliminary injunction is to preserve the status quo pending the

litigation of the merits. Penn v. San Juan Hospital, Inc., 528 F.2d 1181, 1185 (10th Cir.
1975). A preliminary injunction is appropriate to grant intermediate relief of the same
character as that which may be finally granted, and relief is not proper when requested on

matters lying wholly outside the issues in suit. De Beers Consol. Mines v. U.S., 325 U.S.

                                                13
6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 14 of 15



212, 220 (1945). To obtain preliminary injunctive relief, the party “must necessarily
establish a relationship between the injury claimed in the party’s motion and the conduct

asserted in the complaint.” Devose v. Herrington, 42 F.3d 470, 471 (8th Cir.1994); see also
Penn, 528 F.2d at 1185 (“The burden is, of course, on the movant to establish his right to

such relief. He must do so by clear proof that he will probably prevail when the merits are
tried, so to this extent there is a relation between temporary and permanent relief.”)
       Here, Plaintiff has not established the relationship between the alleged injury in his
second motion for an injunction and his complaint. In fact, Plaintiff’s motion for injunctive

relief concerns alleged conduct entirely unrelated to his complaint. Therefore, the Court
finds that the second motion for an unspecified injunction (Dkt. 58) should be DENIED.

       Finally, Plaintiff alleges in his third motion for a preliminary injunction (Dkt. 64) that

on September 23, 2020, he was moved from C Pod to B Pod, next door to Anthony Durham,
one of the defendants from Case No. CF-16-8322. The Unit Manager was informed that

Plaintiff and Durham had separatees on each other. Plaintiff claims this housing situation

causes him emotional distress, and they should not even be housed on the same pod. He,
therefore, again requests the Court to order his transfer to JHCC to avoid encounter with the

defendants from Case No. CF-16-8322, because Durham is “in active concert with other staff
here at the prison and not respecting ODOC separatees.”
       As explained above, Plaintiff has no constitutional right to be housed in a particular

facility. Olim, 461 U.S. at 245. “The decision where to house inmates is at the core of prison
administrators’ expertise.” McKune v. Lile, 536 U.S. 24, 26 (2002) (citing Meachum v.
Fano, 427 U.S. 215, 225 (1976)). Therefore, Plaintiff’s third motion for preliminary

injunction (Dkt. 64) also must be DENIED.

       ACCORDINGLY, Plaintiff’s motions for preliminary injunction (Dkts. 38, 58, 64)

                                              14
6:18-cv-00399-RAW-SPS Document 65 Filed in ED/OK on 10/05/20 Page 15 of 15



are DENIED, Defendant Yandell’s motion to dismiss (Dkt. 31) is GRANTED, and this
action is DISMISSED in its entirety. Plaintiff’s motion to compel a ruling on his motion for

injunctive relief (Dkt. 57) is DENIED as moot.

       IT IS SO ORDERED this 5th day of October 2020.




                                            15
